Name: Commission Regulation (EU) No 428/2010 of 20 May 2010 implementing Article 14 of Directive 2009/16/EC of the European Parliament and of the Council as regards expanded inspections of ships (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  documentation;  maritime and inland waterway transport;  deterioration of the environment;  technology and technical regulations;  environmental policy
 Date Published: nan

 21.5.2010 EN Official Journal of the European Union L 125/2 COMMISSION REGULATION (EU) No 428/2010 of 20 May 2010 implementing Article 14 of Directive 2009/16/EC of the European Parliament and of the Council as regards expanded inspections of ships (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control (1), and in particular Article 14(4) thereof, Whereas: (1) When carrying out an expanded inspection of a ship, the port State control officer should be guided by a list of specific items to be verified, subject to their practical feasibility or any constraints relating to the safety of persons, the ship or the port. (2) With regard to the identification of the specific items to be verified in the course of an expanded inspection of any of the risk areas listed in Annex VII to Directive 2009/16/EC, it appears necessary to build upon the expertise of the Paris Memorandum of Understanding on Port State Control. (3) The Port State Control Officers should use their professional judgement to determine the applicability of and the appropriate depth of examination of, each specific item. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS), HAS ADOPTED THIS REGULATION: Article 1 List of specific items to be verified in an expanded inspection An expanded inspection as referred to in Article 14 of Directive 2009/16/EC shall, where applicable, as a minimum comprise the verification of the specific items listed in the Annex to this Regulation. In the case where no specific areas are indicated for a particular type of ship, as defined in Directive 2009/16/EC, the inspector shall use his professional judgement to decide which items must be inspected, and to what extent, in order to check the overall condition in these areas. Article 2 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 131, 28.5.2009, p. 57. ANNEX SPECIFIC ITEMS TO BE VERIFIED DURING AN EXPANDED INSPECTION (as referred to in Article 14(4) of Directive 2009/16/EC) A. All types of ships (a) Structural condition  Condition of hull and deck (b) Watertight/weathertight condition  Watertight/weathertight doors  Ventilators, air pipes and casing  Hatchways (c) Emergency systems  Simulated blackout/start of emergency generator  Emergency lighting  Test of bilge pumping arrangements  Test of closing devices/watertight doors  Test of steering gear including emergency steering gear (d) Radio communication  Test of reserve source of energy  Test of main installation including facilities for reception of marine safety information  Test of global maritime distress safety system (GMDSS) portable very high frequency (VHF) sets (e) Fire safety  Fire drill, including a demonstration of the ability to use firemens outfits and firefighting equipment and appliances  Test of emergency fire pump (with two hoses)  Test of remote emergency stopping ventilation and associated dampers  Test of remote emergency stopping fuel pumps  Test of remote quick closing valves  Fire doors  Fixed fire extinguishing installations and associated alarms (f) Alarms  Test of the fire alarm (g) Living and working conditions  Condition of mooring equipment, including machinery foundations (h) Lifesaving appliances  Launching arrangements for survival and rescue craft (if evidence of disuse, craft must be lowered to the water) (i) Pollution prevention  Test of oil filtering equipment B. Bulk carrier/OBO (if carrying solid bulk cargo) In addition to the items listed under Section A, the following items shall be considered as part of the expanded inspection for bulk carriers: (a) Documentation Verification that the following documents are on board, complete and endorsed by the flag State or recognised organisation:  The enhanced survey programme (ESP) including: (i) Reports of structural survey (ii) Thickness measurement reports (iii) Condition evaluation reports  Check whether the cargo carried is allowed by the DoC for dangerous goods  Approval for loading instruments (b) Structural condition  Condition of bulkheads and coamings  Ballast tanks At least one of the ballast tanks within the cargo area must be examined from tank manhole/deck access or entered if the inspector establishes clear grounds based on observation and the ESP records C. Gas tanker, chemical tanker In addition to the items listed under Section A, the following items shall be considered as part of the expanded inspection for gas and chemical tankers: (a) Documentation  Check whether the product carried is on the relevant certificate of fitness (b) Cargo operations  Cargo tank monitoring and safety devices relating to temperature, pressure and ullage  Oxygen analysing and explosimeter devices, including their calibration. Availability of chemical detection equipments (bellows) with an appropriate number of suitable gas detection tubes for the cargo carried  Test of deck shower (c) Fire safety  Test of fixed fire fighting installations on deck (as required by the product carried) (d) Living and working condition  Cabin escape sets with respiratory and eye protection if required by the products listed in the relevant certificate of fitness D. General cargo, container ship, refrigerated cargo carrier, factory ship, heavy load carrier, offshore service ship, special purpose ship, MODU, floating production, storage and offloading (FPSO), other types of ship In addition to the items listed under Section A, the following items shall be considered as part of the expanded inspection for the ship types listed under this section: (a) Watertight/weathertight condition  Condition of hatch covers  Access to cargo holds/tanks (b) Cargo operations  Loading equipment  Lashing arrangements E. Oil tanker/OBO (when certificated as an oil tanker) In addition to the items listed under Section A, the following items shall be considered as part of the expanded inspection for oil tankers: (a) Documentation Verification that the following documents are on board, complete and endorsed by the flag State or recognised organisation  The enhanced survey programme (ESP) including: (i) Reports of structural surveys (ii) Thickness measurement reports (iii) Condition evaluation reports  Foam certificate for deck foam system (b) Structural condition  Ballast tanks At least one of the ballast tanks within the cargo area must be examined from tank manhole/deck access or entered if the inspector establishes clear grounds based on observation and the ESP records (c) Fire safety  Fixed deck foam system  Control of pressure of inert gas and oxygen content thereof F. Passenger HSC, passenger ship, ro-ro passenger ship In addition to the items listed under Section A, the following items shall be considered as part of the expanded inspection for passenger ships: If deemed appropriate, parts of the inspection on ro-ro ferries and high-speed passenger craft referred to in Council Directive 1999/35/EC (1) may be continued while the ship is on passage to or from ports of Member States with the consent of the master or the operator in order to demonstrate that the ferry or craft continues to fulfil all the necessary requirements for safe operation. Port State control officers must not obstruct the operation of the ship or induce situations that, in the masters judgement, could endanger the safety of the passengers, the crew or the ship. (a) Documentation Documented evidence of:  Crowd-management training  Familiarisation training  Safety training for personnel providing direct safety assistance to passengers in passenger spaces, and in particular to elderly and disabled persons in an emergency  Crisis management and human behaviour training (b) Watertight/weathertight condition  Bow and stern doors as applicable  Test of remote and local controls of watertight bulkhead doors (c) Emergency systems  Crew familiarity with damage control plan (d) Cargo operations  Lashing arrangements as applicable (e) Fire safety  Test of remote and local controls for the closing of fire dampers (f) Alarms  Test of public address system  Test of fire detection and alarm system (g) Lifesaving appliances  Abandon ship drill (including lowering a rescue and a lifeboat to the water) G. Ro-ro cargo ship In addition to the items listed under Section A, the following items shall be considered as part of the expanded inspection for ro-ro cargo ships: (a) Watertight/weathertight condition  Bow and stern doors (b) Cargo operations  Lashing arrangements (1) OJ L 138, 1.6.1999, p. 1.